Per Curiam.

Our review of the record indicates that claimant did not seek administrative rehearing of the commission’s order as permitted by Ohio Adm.Code 4121-3-20(G). As a general rule, failure to exhaust available administrative remedies precludes issuance of a writ of mandamus in a VSSR action. State, ex rel. Bailey, v. Indus. Comm. (1991), 62 Ohio St.3d 191, 580 N.E.2d, 1081. Cf. State, ex rel. Cotterman, v. St. Marys Foundry (1989), 46 Ohio St.3d 42, 544 N.E.2d 887.
For this reason, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.